ACCEPTED
                                                                                 09-17-00093-CR
                                                                      NINTH COURT OF APPEALS
                                                                             BEAUMONT, TEXAS
                                                                             12/11/2017 10:35 AM
                                                                          CAROL ANNE HARLEY
                                                                                          CLERK

                        NO. 09-17-00093-CR

                                                                 FILED IN
                                                          9th COURT OF APPEALS
                                                            BEAUMONT, TEXAS
                   IN THE COURT OF APPEALS
                                                         12/11/2017 10:35:02 AM
                  NINTH DISTRICT OF TEXAS AT
                          BEAUMONT                         CAROL ANNE HARLEY
                                                                  Clerk

               ROBERTO ISMAIEL ALVARADO
                                 Appellant,

                                 vs .

                      THE STATE OF TEXAS,
                                  Appellee




         On Appeal from the 253R0 Judicial District Court of
         of Liberty County; Trial Court Cause No. CR32361




                       ANDERS BRIEF


ORAL ARGUMENT IS NOT REQUESTED
                       WALTER P. FONTENOT
                       State Bar No. 07218500
                       Law Office of Walter P. Fontenot
                       414 Main St.
                       Liberty, Texas 77575
                       Telephone: (936) 336-8753
                       Facsimile: (936) 336-6531
                       Email: walterpfontenot@yahoo.com


                       ATTORNEY FOR APPELLANT,
                       ROBERTO ISMAIEL ALVARADO
                    IDENTITY OF PARTIES AND COUNSEL


The parties to this appeal are:

APPELLANT:

1.    Roberto lsmaiel Alvarado
      TDC #02123118
      Berry Telford Unit
      3899 SH 98
      New Boston , Texas 75575

2.    Attorney of Record:         Walter P. Fontenot
                                  Law Office of Walter P. Fontenot
                                  414 Main St.
                                  Liberty, Texas 77575
                                  Telephone: (936) 336-8753
                                  Email: walterpfontenot@yahoo.com

3.    Trial Counsel:              Frumencio Reyes, Jr.
                                  Reyes & Reyes-Castillo, P.C.
                                  3213 Houston Ave.
                                  Houston , Texas 77009
                                  Telephone: (713) 864-4700



APPELLEES:

1.    The State of Texas
      Liberty County District Attorney's Office
      1923 Sam Houston St. , Ste. 112
      Liberty, Texas 77575

2.    Attorney of Record :        Logan Pickett
                                  District Attorney
                                  Liberty County District Attorney's Office
                                  1923 Sam Houston St., Ste. 112
                                  Liberty, Texas 77575
                                  Telephone: (936) 336-4609
                                  Facsimile: (936) 336-4644
                                            TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL. ...... .... ..... ... ... ........... ....... .. .. ......... ........ i


TABLE OF CONTENTS ... .......... ... ..... ............. .. .......... ................ ..... ..... ............ ii


INDEX OF AUTHORITIES ............. ......... .................. ....... .. ........ ... ...... .... .......... iii


STATEMENT OF THE CASE ........ ...... ................ .... ... ................. ..... .... ..... ... .. ... iv


GROUND OF ERROR .......... ... .... .. ...... ............... .... .. .... ...... . ... .... .... . .......... ....... v
                   (ARGUMENT AND AUTHORITIES ON GROUND OF ERROR)


STATEMENT OF FACTS ... ... .. .. ... ....... .. ... ..... .... .... .. ... .. .... ... .... ... .. ... ... ............. . vi


SUMMARY OF ARGUMENT ........ .... .. ...................... ...... ................... .. .............. vii


                                             GROUND OF ERROR

                             NO ARGUABLE ISSUES EXIST IN THE

                                   CASE OF REVERSIBLE ERROR


PRAYER ....... .... .. ... .... .. ... ........... ..... ............. .. ........ .... .. .......... ........... .......... viii

CERTIFICATE OF SERVICE .... ... .. .. ..... .... .. ... .... ...... ... .. .... ... ... ... .. ........... ....... .. ix




                                                               ii.
                         INDEX OF AUTHORITIES

CASES

1.   Anders v. California , 386 U.S. 738 (1967)

2.   Gainous v. State of Texas, 436 S.W.2d 137 (Tex. Crim. App. 1969)

3.   Meza v. State of Texas, 206 S.W.3d 684 (Tex. Crim. App. 2006)




                                     iii.
TO THE HONORABLE JUDGES OF THE NINTH COURT OF APPEALS:

       COMES NOW, ROBERTO ISMAIEL ALVARADO, Appellant, by and through his

attorney, Walter P. Fontenot, and, presents this appellate brief regarding the jury's verdict

and sentence in this case.

                               STATEMENT OF THE CASE

       Appellant was indicted for the offense of Capital Murder. Through plea

negotiations between Appellant's trial counsel and the State's Attorney, Appellant

pleaded guilty to the lesser included offense of Murder. The case then proceeded to the

punishment phase before a jury, who assessed Appellant's punishment at sixty-five (65)

years incarceration in TDCJ . Appellant filed Notice of Appeal.


Trial Court's Disposition:

       The trial judge rendered a Judgment sentencing Appellant to sixty-five (65) years

confinement in TDCJ .




                                             iv.
                                GROUND OF ERROR


              NO ARGUABLE ISSUES OF REVERSIBLE ERROR
                         EXIST IN THE CASE


                            ARGUMENT AND AUTHORITIES

      This brief is an Anders brief in support of appellate counsel's motion to withd raw.

In compliance with the Anders procedure, as set forth in Meza v. State of Texas, 206

S.W .3d 684 (Tex. Crim. App. 2006) , appellate counsel has filed the following :

       1.   Motion to Withdraw.

      2.    Notice of Filing of Anders Brief, wh ich includes a copy of the letter to the
            Appellant informing him that:


            (A) Counsel has provided Appellant with a copy of the brief,

            (B) Counsel has informed Appellant of his rights to:

                (a) Review the record

                (b) File a brief or other response on his own behalf

                (c) Pursue a Petition for Discretionary Review in the Texas

                    Court of Criminal Appeals should the Court of Appeals deny

                    him relief on appeal.




                                                v.
                              STATEMENT OF FACTS

       As stated previously, Appellant was charged with the offense of Capital Murder.

Through plea negotiations, Appellant pleaded guilty to the lesser included offense of

Murder, and it was agreed between counsel that a jury would be empanelled to assess

punishment. Therefore, since the guilt/innocence phase of the trial was disposed of by a

plea bargain, a review of those proceedings revealed no reversible error.

       The punishment phase of the trial consisted of seven volumes, comprising several

hundred pages. All seven volumes were perused . Trial counsel made only one objection

during the punishment phase of the trial, which concerned the State's witness 's failure to

prove chain of custody (S.F. Vol. 5, P. 255) . The objection was overruled; however, trial

counsel's cross examination of the State's witness concerning failure to prove chain of

custody was cured through trial counsel's cross examination .

       In conclusion, since there was no objection in the guilt/innocence phase of the trial

and only one objection made as articulated previously (which was cured during cross

examination of said witness), no reversible error was found . Finally, no fundamental

(constitutional) error was found upon review of the record.




                                         vi.
                            SUMMARY OF THE ARGUMENT

     Appellate Counsel, in compliance with Anders v. California, 386 U.S. 738 (1967},

and Gainous v. State , 436 S.W .2d 137 (Tex. Grim. App. 1969), has diligently reviewed

the appellate record and is of the opinion that the record reflects no reversible error

and that there is no error upon which an appeal can be predicated.

     By separate correspondence, Appellate Counsel has provided Appellant with a

copy of the Anders Brief filed on his behalf. Appellate Counsel has also advised

Appellant that he has the right to file a pro se brief.


                               PRAYER FOR RELIEF

     Appellate Counsel respectfully prays that this Court review the brief herein along

with the record of the proceedings to determine if the undersigned attorney is correct

in his assertion that the appeal is wholly frivolous. Appellate counsel further prays that

this Court allow Counsel to withdraw from further prosecution of this appeal.

                                           Respectfully submitted,


                                           /114,~ YiJ
                                           WALTER P. FONTENOT
                                           State Bar No. 07218500
                                           414 Main St.
                                           Liberty, Texas 77575
                                           Telephone: (936) 336-8753
                                           Facsimile: (936) 336-6531
                                           Email: walterpfontenot@yahoo.com


                                           ATTORNEY FOR APPELLANT,
                                           ROBERTO ISMAIEL ALVARADO

                                                 vii.
                             CERTIFICATE OF SERVICE

       This is to certify that a true copy of the foregoing ANDERS BRIEF has been
served in the following manner on this the 11 th day of December, 2017, to the following
parties:


           CMRRR                               Logan Pickett, District Attorney
      _    _2;ular mail                        Liberty County District Attorney's Office
                                               1923 Sam Houston, Ste. 112
      7f=~~ail                                 Liberty, TX 77575




          ~g~~~mail
           Fax
                                               Roberto lsmaiel Alvarado
                                               TDC # 02123118
                                               Berry Telford Unit
           E-mail                              3899 SH 98
                                               New Boston , TX 75575


                                               Jt/&:: ! -y;C_
                                               WALTER P. FONTENOT